Citation Nr: 1720901	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  15-32 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Whether the Veteran's income was excessive for the purpose of termination of Department of Veterans Affairs (VA) pension benefits on January 1, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from November 1950 to November 1952, and thereafter he served for many years in the reserves.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's countable family annual income for VA pension purposes is in excess of the established income limit to receive nonservice-connected pension.


CONCLUSION OF LAW

The Veteran's countable family income exceeds the limit for receiving nonservice-connected pension.  38 U.S.C.A. §§ 1521, 5107 (West 2015); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the notice provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). 

The relevant facts are not in dispute.  As will be shown below, while the Veteran believes that VA incorrectly computed his income, even when VA applies the proper amount for the computation of all sources of income, it still exceeds the maximum allowable amount for VA pension purposes.  Therefore, the appeal will be denied as a matter of law, and no further development is necessary.  It is also noted that the Veteran was provided with the applicable laws and regulations in the Statement of the Case and Supplemental Statement of the Case showing that he had actual knowledge of the criteria used to decide his claim.  There is no evidence that additional records have been identified and are yet to be requested.  

Laws and Regulations

It is undisputed that the Veteran had recognized active service during the Korean Conflict for qualifying eligibility, on the basis of military service, for basic VA pension benefits.  See 38 U.S.C.A. § 101(9); 38 C.F.R. § 3.2(e).  

Improved nonservice-connected pension is a benefit available to a wartime veteran if: in pertinent part, the veteran is permanently and totally disabled from nonservice-connected disability, provided that his condition was not the result of the Veteran's willful misconduct, or the Veteran is a patient in a nursing home receiving skilled nursing, or the veteran is receiving Social Security disability benefits; and the Veteran meets the countable family income and net worth limitations set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3).  If a veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between the Veteran's countable family income and the annual pension limit set by Congress.  38 U.S.C.A. § 1511; 38 C.F.R. § 3.23(b). 

Basic entitlement to VA pension benefits exists if, among other things, the Veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 5121; 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2016).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) (now incorporated in the "Live Manual"), and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12-month period. The MAPR shall be reduced by the amount of the countable annual income of the Veteran.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23 (2016).  The MAPR used to determine eligibility is based on certain status determinations.  In this case, the Veteran has one dependent, his wife.  

In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.271, 3.272.  Income earned while participating in a VA CWT is not specifically excluded under 38 C.F.R. § 3.272, nor is the income of a spouse.  The Veteran's annual income includes the annual income of the Veteran, his dependent spouse, and children in the Veteran's custody or to whose support the Veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4). 

Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Payments of any kind and from any source are counted in a veteran's countable income, unless specifically listed in 38 C.F.R. § 3.271.  The listed exclusions include: welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, joint accounts acquired by reason of death of the other joint owner, and medical expenses in excess of five percent of the MAPR, which have been paid.  

Relevant to this case, unreimbursed medical expenses paid within the 12 month annualization period are excluded from income, if: (i) They were or will be paid by a veteran or spouse for medical expenses of the veteran, spouse, children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) They were or will be incurred on behalf of a person who is a member or a constructive member of the veteran's or spouse's household; and (iii) They were or will be in excess of 5 percent of the applicable MAPR(s) for the veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g).  

Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.

Generally, the computation of income includes the income of a spouse.  38 C.F.R. § 3.262(a)(3).  A veteran's spouse who resides apart from that veteran and is estranged from that veteran may not be considered that veteran's dependent unless the spouse receives reasonable contributions from that veteran.  38 C.F.R. § 3.23(d).  For purposes of determining entitlement to pension under 38 U.S.C.A. § 1521, a person shall be considered as "living with" his or her spouse even though they reside apart unless they are estranged.  38 C.F.R. § 3.60.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  For pension benefits, it is the responsibility of the recipient of VA pension benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid.  That is, the recipient of VA benefits must notify VA when he or she acquires knowledge that income, marital status, or dependency status will change or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1).  Moreover, where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred.  38 C.F.R. § 3.660(a)(2).  Overpayments created by retroactive discontinuance of benefits will be subject to recovery if not waived.  38 C.F.R. § 3.660(a)(3).  

Analysis

The Veteran has reported that his pension benefits were actually based on a claim for special monthly pension based on the need for the regular aid and attendance of another. 

However, an April 2010 rating decision denied entitlement to special monthly pension based on the regular need for aid and attendance or by reason of being housebound.  That same rating decision noted that entitlement to basic VA pension benefits had been granted administratively.  

The Veteran provided information as to his income and expenses in 2010, twice in 2015, and more recently in 2016.  He has reported that his wife is bedridden and under Hospice care since July 2014 which paid for her prescriptions, physicians' fees, and nursing service, which explained his reduction of his out-of-pocket expenses.  However, he spent much of his time attending to his wife and his own medical expenses were becoming greater.  Moreover, he had lost his job in 2006 and had to liquidate his assets to pay medical expenses and credit card debts, and eventually declared bankruptcy in 2007.  

Based on financial information the Veteran provided, the Statement of the Case explained to the Veteran that effective January 1, 2015, VA considered Medicare Part B premiums of $1,258.80 annually and private medical insurance premiums of $300.00 annually for both he and his wife, totaling $3,117.00 in annual family medical expenses.  

Following the receipt of a September 2015 VA Form 5655, Financial Report, and VA Form 21P-8416, Medical Expense Report in May 2016, the evidence shows that for the purpose of counting income towards the Veteran's VA pension benefits as of January 1, 2015, he received $1,088.90 per month and his wife received $596.90 per month, annualized to $13,066.00 for the Veteran and $7,162.00 for his wife.  He received monthly annuities from two sources each month of $231.36 and $86.40, annualized to $2,776.00 and $1,036.00, respectively.  This totaled $24,040.00 per year.

The Veteran reported in his VA Form 21P-8416 of May 2016 that he paid $4,190.00 for medical expenses in 2015 which included, for he and his wife, Medicare Part B premiums, private medical insurance, prescriptions, physician fees, hospital bills and mileage.  This amount was subtracted from his total income of $24,404.00, leaving $19,850.00.  

There is no indication in the record that the Veteran's income has been reduced since the above amounts were provided.  

However, by law, five percent (5%) of medical expenses which are deducted must be added back to countable income.  In this case the amount for a veteran with a dependent spouse was $842.00.  Adding this back to his countable income yielded $19,850.00 plus $842.00, to a total of $20,692.00.  

The Supplemental Statement of the Case explained that effective January 1, 2015, there were three different maximum annual pension rates for a veteran with one dependent and these are: (1) basic pension allowance of $16,851.00; (2) special monthly pension by reason of being housebound allowance of $19,710.00; and (3) special monthly pension by reason of the need of regular aid and attendance of another allowance of $25,448.00.  

Thus, the Veteran's countable annual income of $20,692.00, exceeded the limits for basic pension and for special monthly compensation by reason of being housebound.  While his countable annual income of $20,692.00 did not exceed the limit of $25,448.00 for special monthly pension by reason of the need of regular aid and attendance of another, he had not provided the needed evidence, VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, which had been provided to him in June 2016, or any equivalent evidence.  Attached to the July 2016 Supplemental Statement of the Case was another VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, which he was requested to execute and return.  However, he has not done so.  

Accordingly, in the absence of qualifying for special monthly pension by reason of the need of regular aid and attendance of another, the Veteran's income was excessive and entitlement to VA nonservice-connected pension benefits was properly terminated as of January 1, 2015.  In other words, in this case, the Veteran's annual family income clearly exceeded the income limits for the relevant period.  Thus, pursuant to the governing legal authority, he does not meet the basic income eligibility requirement to establish entitlement to payment of non-service-connected pension, and the termination of his entitlement to VA nonservice-connected pension benefits was proper and the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

As the Veteran's annualized countable family income exceeds the maximum annual income limit, entitlement to payment of nonservice-connected pension benefits was properly terminated; the appeal is denied.   


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


